DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This office action is responsive to the preliminary amendment filed on 10/22/19.  As directed by the amendment: claims 1-15 have been amended, no claims have been canceled, and no new claims have been added. Thus, claims 1-15 are presently pending in the application.

Claims 1-15 are allowed based on the examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Mercanti on 9/29/21.
The application has been amended as follows: 

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: enclose the structure in figure 5 with a bracket or connect the .  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Amend “the skirt” in the second to last line of claim 1 with --[[the]]a skirt--
Amend “further comprising a flexible tubular element coaxially” in line 2 of claim 2 with --[[further comprising a]]the flexible tubular element is coaxially--
Amend “flexion/extension thereof.” in line 4 of claim 3 with --[[flexion/extension thereof]]flexion and extension of the introducing mandrel.--
Amend “the free end” in line 3 of claim 5 with --[[the]]a free end--.
Amend “two through” in line 2 of claim 6 with --two of the plurality of through--.
Amend “the through” in line 2 of claim 8 with --the plurality of through--.
Amend “the introducing mandrel” in line 2 of claim 10 with --[[the]]an introducing mandrel--.
Amend “the introducing mandrel” in line 3 of claim 12 with --[[the]]an introducing mandrel--.
Amend claim 13 as follows:

13. [[The instrument according to claim 1, wherein the mouthpiece comprises a pair of sleeves and corresponding flexible tubular elements that are fitted or can be fitted in said sleeves]]An instrument for accessing and visualizing hollow organs, said instrument comprising a mouthpiece configured to be fitted in the mouth of a patient, said mouthpiece comprising a perforated mask and a pair of sleeves, each sleeve having a generally cylindrical or ovoid shape extending from said perforated mask substantially perpendicularly thereto and defining a channel suitable for allowing the introduction of a corresponding flexible tubular element, which instrument further comprises sucking means suitable to suck saliva and other fluids from the oral cavity of the patient, said sucking means comprising a suction chamber, or closed volume, that is restrained to the mask on the side where said sleeve is formed, said suction chamber comprising a plurality of through openings adapted to allow fluid communication with a surrounding environment, an intake opening communicating with the suction chamber being formed on the mask wherein the instrument comprises a dome-shaped member which delimits the suction chamber and in that said through openings are formed on a skirt of a the dome-shaped member.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to teach the instrument comprises a dome-shaped member which delimits the suction chamber and in that said through openings are formed on a skirt of a the dome-shaped member.
The closest prior art of record includes Wiesman (2016/0256652), Rhoades (4,802,851), Cole et al. (2015/0209535), Stewart (2008/0011304), Klepper (6,460,540) and Hansson (3,928,916), Anders (3,768,477) and Baughan (3,101,543), who teach suction devices but who fail to teach the claimed limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785